Citation Nr: 0830916	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to 
August 1984, prior to which he served in the Army Reserves 
from December 1980 until his enlistment into the Army in 
August 1981.  He also had service with the Massachusetts Army 
and Connecticut Army and Air National Guard from August 1984 
until his discharge in May 2002, with verified periods of 
active duty from June 16, 1989 to August 18, 1989, from 
August 13, 1990 to March 22, 1991, from March 30, 1999 to May 
6, 1999, and from September 1, 2001 to October 3, 2001, and 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a May 2004 rating decision in which the 
RO denied service connection for the claimed disabilities.  
The appellant filed a notice of disagreement (NOD) in June 
2004; and the RO issued a statement of the case (SOC) in 
February 2005.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2005.

In June 2006, the appellant testified at a Board hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
the hearing is of record.

In January 2007, the Board remanded the matters on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further notice and development.  After accomplishing 
further action, in May 2008, the AMC issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claims, and 
returned the matters to the Board for further appellate 
consideration.


In June 2008, the Board notified the appellant that the VLJ 
that conducted the June 2006 hearing was no longer employed 
at the Board and that he was entitled to another hearing, if 
he so desired, in accordance with 38 U.S.C.A. § 7107(c) (West 
2002) (providing that the member or members designated to 
conduct a hearing shall participate in making the final 
determination of a claim on appeal).  That letter noted that, 
if he did not respond to the letter within 30 days, the Board 
would assume that the appellant did not want an additional 
hearing.  No response has been received from the appellant 
concerning this matter.  Accordingly, consistent with the 
letter, the Board assumes that the appellant does not desire 
an additional personal hearing before the Board.

As a final preliminary matter, the Board notes that on his 
November 2003 VA Form 21-526, the appellant appeared to raise 
a claim for service connection for angina (chest pain).  As 
this issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the appellant has been variously diagnosed with 
low back strain and sprain, and degenerative disc disease and 
degenerative joint disease of the lumbar spine, arthritis was 
not shown in service or within one year after discharge from 
his last period of active duty; and there is no competent 
evidence or opinion showing a nexus between any low back 
disability and either his active military service or any 
period of ACDUTRA, or an injury sustained while on INACDUTRA, 
during his National Guard service.

3.  Although the appellant has been diagnosed with 
degenerative joint disease of the knees, it was not shown in 
service or within one year after discharge from his last 
period of active duty; and there is no competent evidence or 
opinion showing a nexus between any knee disability and 
either his active military service or any period of ACDUTRA, 
or an injury sustained while on INACDUTRA, during his 
National Guard service.

4.  Although the appellant has been diagnosed with gastritis 
and gastrointestinal reflux disease (GERD), there is no 
competent evidence or opinion of a nexus between the 
appellant's gastritis or GERD and either his active military 
service or any period of ACDUTRA during his National Guard 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).

2. The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).

3.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).

4.  The criteria for service connection for gastritis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In this appeal, a December 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the underlying claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any evidence that is 
relevant to the claims (consistent with the version of 
38 C.F.R. § 3.159 then in effect).  Thereafter, a March 2007 
post-rating letter notified the appellant regarding the 
assignment of disability ratings and effective dates, as well 
as the type of information that impacts these determinations, 
consistent with Dingess/Hartman.  

After the issuance of each notice described above, and 
opportunity for the appellant to respond, the SSOC issued in 
May 2008 reflects readjudication of the claims.  Hence, 
although some of the VCAA-compliant notice post-dates the 
rating decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
available service personnel and treatment records, post-
service private medical records, workers' compensation 
records, and reports of VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the June 2006 Board hearing as well as various written 
statements submitted by the appellant and his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the claimant has been notified and made aware of the 
evidence needed to substantiate each of the claims remaining 
on appeal, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101(3), 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. 3.307, 3.309(a) (2007).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), (24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2007). 

A. Low Back and Knee Disabilities

After a full review of the record, including the statements 
and testimony of the appellant, the Board concludes that 
service connection for low back and knee disabilities is not 
warranted.

During his testimony and in various statements, the appellant 
reported that, during his first period of active duty, as a 
mechanic he was always lifting something heavy and he would 
twinge his back and go to the dispensary for treatment, where 
they would give him some anti-inflammatories; that because of 
his MOS he has continued to strain his back; and that he tore 
his knees up marching and running in service.  He reported 
that, in 1991, he was treated during service for his right 
knee.
   
Service treatment records reveal that, on March 4, 1991, the 
appellant was seen for complaints of pain in the right knee 
of three days' duration.  X-rays were within normal limits; 
and, although some tenderness was noted, the rest of the 
examination was essentially normal.  The appellant was 
diagnosed with patellarfemoral syndrome and given Motrin.  On 
a subsequent February 1996 National Guard examination report, 
the appellant indicated that he had no back trouble nor trick 
joints. 

Kaiser Permanente records reflect that the appellant was seen 
in December 1993 for complaints of intermittent right knee 
pain for about ten years with recurrent episodes of giving 
way and occasional left knee pain.  He reported that he could 
not bear weight and that the right knee felt "gritty" when 
bending.  The appellant stated that he climbed stairs a lot 
daily and ran two to three miles three or four times a week 
on hills and flat road.  On examination, the appellant had 
full range of motion of both knees; however, his right knee 
was tender and there was some mild crepitance.  X-rays of the 
right knee were normal.  The assessment was chondromalacia 
patellar of the right knee.  A January 1994 MRI of the right 
knee was normal.

On Tuesday, February 2, 1999, the appellant slipped and fell 
and hurt his left knee while on his civilian job for which he 
was seen at the Kaiser Permanente clinic the following day.  
On examination, no patellar compression or fracture was 
found, and he was diagnosed with left knee strain.  He was 
given Naprosyn to be taken with food for pain; iced packs 
applied to the knee also appeared to help.  Service treatment 
records show that on examination four days later, the 
appellant walked with a limp and an antalgic gait.  Lateral 
movements did not seem to trigger pain.  On palpation, the 
interior and lateral aspect of the left knee was painful.  
The impression was no fracture, rule out sprained ACL 
(anterior cruciate ligament).  As a result, he was placed on 
light duty for 30 days.  

On an April 1999 post-deployment National Guard health 
assessment, the appellant indicated that he had no unresolved 
medical problems that developed during his deployment in 
Kuwait between March and April 1999 and that his health was 
excellent.  He confirmed that he was not currently on a 
profile or light duty.  On a July 1999 review of a National 
Guard examination report, the examiner noted "left knee 
strain, Feb. 99, well healed. NCNS."  On a May 2000 National 
Guard annual medical certificate, the appellant again 
indicated that he did not currently have any medical 
problems.  On an April 2001 periodic non-fly National Guard 
examination report, clinical findings for the spine, other 
musculoskeletal system, and the lower extremities were noted 
as normal. 

On Friday January 25, 2002, the appellant pulled a muscle in 
his lower back, while moving a metal chock after sitting in 
aircraft for two hours with vibrating engine, at his civilian 
job.  After three physical therapy sessions, the appellant 
was seen for a follow-up by the Hartford Medical Group on 
February 8, 2002.  The assessment was mild persisting back 
strain.  On February 9, 2002, National Guard service 
treatment records show that the claimant was seen for low 
back pain due to the January 2002 injury.  Pain was noted in 
the lower lumber on the left side.  He was given a diagnosis 
of mechanical low back pain and a profile for light duty for 
60 days.  On February 14, 2002, his private physician 
indicated that the appellant's back strain had resolved and 
that he could return to work without restrictions.  

Subsequently, a March 8, 2002 National Guard service 
treatment record also reveals an assessment of low back 
pain-resolved-return to full duty. 

Private records from Orthopedic Associates of Hartford, PC 
reveal that the appellant was seen in October 2003 with a 
history of bilateral knee pain for several years due to 
inflammation of his bursa.  X-rays showed no significant 
structural abnormality.  

During a January 2004 VA joints examination, the appellant 
reported that, while was running on military training, he 
developed some pains in his knees in 1991.  He stated that he 
was seen at dispensaries at various installations and was 
told that he had problems with his knees and was given anti-
inflammatory agents.  The appellant indicated that he was 
actually kept on light duty for several weeks at that time 
because of recurrent knee pain.  In 1999, because of 
continuing problems with his knee, he had an MRI done which 
revealed no particular findings.  Because of this problem, he 
had difficulty running and maintaining his military status.  
In 2002, the appellant reported that he developed some 
problems with his back, which he thought were related to his 
recurrent knee pain.  He stated that he was seen at several 
installations and that a diagnosis of back strain was 
established.  The appellant indicated that he used a cane for 
walking because of recurrent discomfort and strain on his 
back.  

On examination, the appellant had a fairly stiff lower back 
and limited range of motion.  X-rays of the lumbosacral spine 
showed no significant or minor abnormality.  The diagnosis 
was back revealed some restriction of motion, especially in 
flexion and straight-leg raising that could be because of 
recurrent back sprains.  The appellant's left knee had some 
limitation of motion with flexion reduced to 80 degrees on 
examination.  X-rays revealed early findings of degenerative 
arthritis without fracture or dislocation.  The diagnosis was 
recurrent pains in both knees, mostly on the left, which had 
limited motion, the cause of which could be severe recurrent 
strain or perhaps degenerative arthritis.

Private medical records show that the appellant slipped on 
the ice and fell onto his tailbone at work on February 15, 
2004, and had had pain since.  X-rays of the coccyx and 
sacrum revealed an anterior displaced fracture of the second 
coccyx segment.  

In October 2005, the appellant fell from a ladder at work, 
striking his mid back.  He was diagnosed with mild 
degenerative disc disease at T6-T12.

During a February 2006 private medical visit, the appellant 
complained of bilateral knee pain, which he reported started 
when doing a lot of running in service, indicating that he 
was seen at the VA for follow-up.  The following month, the 
appellant was seen for a follow-up visit for back pain.  The 
assessment included muscular back pain.  In May 2006, the 
appellant reported that his back went out after bending to 
get dressed the day before.  On examination, the left 
paravertebral lumbosacral muscles were more tender than the 
right.  The assessment was back strain.  Four days later, the 
appellant report no previous similar episode though he had 
been treated for mid-back sprain.  The assessment was severe 
lumbar strain and sprain with radicular pain to the left 
thigh, for which he was given a medical excuse to remain off 
work through June 5, 2006.  A May 2006 chiropractic 
evaluation revealed that the appellant appeared to have a 
compression of the anterior body of T11 consistent with a 
fall off a ladder.  The impression was lumbosacral 
sprain/strain with radicular component and may secondarily 
have developed a trochanteric bursitis.  A June 2006 MRI of 
the lumbosacral spine showed evidence of mild multi-level 
degenerative disc and facet changes with neural foraminal 
encroachment at L2-L5 with mild central stenosis at L3-L4 and 
a small central disc protrusion at L5-S1 with a small annular 
tear in that region.  A neurological consult later in the 
month included an impression of low back, left hip and 
scrotal pain of unclear etiology.  It was recommended that he 
have, and he was given, an epidural injection later the same 
month and the following month.  In January 2007, no back 
spasm or tenderness was noted on examination.  However, 
extension decreased due to right mid-paralumbar pain.  The 
private physician noted adverse effect of Simvastatin or 
Zocor (increase in back pain).

The Board acknowledges the appellant's assertions but accords 
them little probative value.  Here, for any back or knee pain 
incurred prior to February 1999, even the appellant admitted 
on several National Guard health assessment or examination 
reports that they had resolved.  During the period from 
February 1999 through May 2002, when he was discharged from 
the National Guard, any knee or back injuries were attributed 
to civilian on-the-job injuries for which the appellant 
sought workers' compensation and generally resolved within a 
month or two.  Injuries sustained while working for the 
National Guard in a civilian capacity are not subject to 
service connection.  Thus, the appellant has failed to show 
that he has a disability as a result of an injury sustained 
during a period of active duty, or during a period of ACDUTRA 
or INACDUTRA while serving with the National Guard.

Neither the January 2004 VA joints examiner nor any private 
medical professional who gave various diagnoses for the 
appellant's low back and knee disabilities provided an 
opinion or even suggested that there is a medical nexus 
between any low back or knee disability and service, to 
include ACDUTRA and INACDUTRA during his National Guard 
service.  Moreover, the appellant has not presented, 
identified, or even alluded to the existence of any such 
medical evidence or opinion.  For the few instances, where 
the appellant was treated for knee or low back pain in 
service, subsequent service and private treatment records 
show that the knee or low back pain/strain/sprain resolved 
prior to his discharge from the National Guard in May 2002.  
Moreover, early findings of degenerative arthritis of the 
knees were first noted on X-rays performed in January 2004 
and degenerative changes of the lumbosacral spine were noted 
on a June 2006 MRI, more than one year after the appellant's 
discharge from National Guard service and his last period of 
active duty from September 1, 2001 to October 3, 2001.  In 
short, there is no competent, probative evidence to support 
the claims.



B. Gastritis

After a full review of the record, including the statements 
and testimony of the appellant, the Board concludes that 
service connection for gastritis is not warranted.

During his testimony and in various statements, the appellant 
reported that, because of back and knee pain, he was given 
Motrin for pain, that he had a gastritis attack with 
symptomatology that was identical to a heart attack and was 
hospitalized overnight, and that he continues to treat his 
acid reflux with Nexium.

Service treatment records reveal that, in February 1991, the 
appellant was seen at Ft. Rucker for complaints of vomiting, 
diarrhea, and upset stomach of one day's duration.  After an 
examination showing hyperactive bowel sounds, the assessment 
was acute gastroenteritis.  Subsequent, service treatment 
records and examination reports are silent for complaints of, 
or treatment for, additional stomach or intestinal problems.

As noted in a January 2004 VA heart examination report, in 
May 2001, the appellant was hospitalized for observation as a 
result of chest pains he experienced at his civilian job on 
Friday May 4, 2001.  Although he had a slightly high CPK, the 
appellant's fractionation and his EKGs were normal and he was 
ruled out for a myocardial infarction (MI).  After discharge 
from the hospital, an exercise stress test was normal.  Since 
then, the appellant has reported experiencing chest pains 
maybe about once a month, lasting for 10 to 20 minutes.  He 
claims the chest pain is related to the medication that he 
takes for chronic back pain-high doses of Motrin.  The 
appellant's primary care physician told him that he has chest 
pain syndrome that is not from his heart.  On examination, 
the appellant's heart had normal heart sounds and no murmurs.  
His abdomen was obese, nontender and without organomegaly.  
The diagnosis was chest pain syndrome, atypical chest pains 
that are likely coming from gastritis given the appellant's 
history of chronic Motrin intake.  

A June 1, 2001 National Guard service treatment record 
reflects that the appellant reported chest pain a month ago, 
was hospitalized, and was given a stress test that turned out 
to be normal.  The appellant was diagnosed with GERD and 
prescribed Prilosec.  

After his discharge from the National Guard in May 2002, acid 
reflux is next mentioned in an April 2003 private treatment 
record, which reflects that his acid reflux symptoms had 
subsided.  Subsequent private treatment records show 
continuing treatment with Prilosec or Nexium for acid reflux.   

Although the appellant has been diagnosed with gastritis and 
GERD, neither the January 2004 VA heart examiner nor any 
other medical professional who gave these diagnoses provided 
an opinion or even suggested that there is a medical nexus 
between the appellant's gastritis or GERD and any period of 
active duty or ACDUTRA in the National Guard, and the 
appellant has not presented, identified, or even alluded to 
the existence of any such medical evidence or opinion.  In 
short, there is no competent, probative evidence to support 
the claim.

C. All Disabilities

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
appellant's testimony and assertions and those of his 
representative, on his behalf.  While the Board does not 
doubt the sincerity of their belief that he currently has 
gastritis and/or low back and knee disabilities related to 
service; however, these claims turn on the matter of a 
medical relationship, or nexus.  As laypersons without the 
appropriate medical training and expertise, they simply are 
not competent to provide a probative opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  For that reason, their 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for each of the claimed disabilities must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of competent, probative evidence to support any of 
the claims, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for gastritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


